        Case 4:19-cv-00655-BSM Document 69 Filed 10/21/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

JANICE HARGROVE WARREN                                                       PLAINTIFF

v.                          CASE NO. 4:19-CV-00655-BSM

CHARLES McNULTY, et al.                                                   DEFENDANTS

                                         ORDER

       Defendants’ motion for leave to file a supplemental brief [Doc. No. 49] is granted.

Defendants’ motion to strike Janice Warren’s surreply [Doc. No. 56] is granted. See Doc.

No. 10 ¶ 5. Defendants’ motion to strike Janice Warren’s response to their summary

judgment motion [Doc. No. 46] is denied.

       Warren submitted her response to defendants’ summary judgment motion hours after

her deadline, see Doc. Nos. 35, 42, in violation of Local Rule 7.2. Nonetheless, the

“determination of whether neglect is excusable is at the bottom an equitable one.” Kurka v.

Iowa Cty., 628 F.3d 953, 959 (8th Cir. 2010) (quoting Chorosevic v. MetLife Choices, 600

F.3d 934, 946 (8th Cir. 2010)). Here, the prejudice to defendants and the delay in the

proceedings is minimal, and there is a preference for adjudication on the merits. Kurka, 628

F.3d at 959.

       IT IS SO ORDERED this 21st day of October, 2020.


                                                   UNITED STATES DISTRICT JUDGE
